Opinion filed October 6, 2005












 




Opinion filed October 6,
2005
 
 
                                                                         In
The
                                                                              
                     Eleventh Court
of Appeals
                                                                   __________
 
                                                             No.
11-05-00311-CR 
 
                                                                   __________
 
                                                JEREMY
WAYNE PEEL, Appellant
 
                                                                            V.
 
                                                 THE STATE OF
TEXAS, Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                Trial Court Cause No. CR-16,999
 

 
                                                                   O
P I N I O N
 
Jeremy
Wayne Peel has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.
The
appeal is dismissed.
 
October 6, 2005                                                                      PER
CURIAM
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists
of: Wright, C.J., and McCall, J.